Case 0:19-cv-61700-FAM Document 33 Entered on FLSD Docket 02/27/2020 Page 1 of 21



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 Case No.: 0:19-cv-61700-FAM

  MARIO ANIBAL RIVERA, on behalf of
  himself and others similarly situated,

         Plaintiff,

  v.

  SUPERIOR        RESTORATION     &
  CLEANING SERVICES, INC., a Florida
  corporation, and AHARON ATZMI,
  individually,

        Defendants.
  ____________________________________/

       DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AND INCORPORATED
                          MEMORANDUM OF LAW

         Defendants,    SUPERIOR       RESTORATION         &    CLEANING       SERVICES,       INC.

  (“SUPERIOR RESTORATION”) and AHARON ATZMI, by and through undersigned counsel,

  hereby file their Motion for Summary Judgment and state as follows:

                                  SUMMARY OF ARGUMENT

         Defendants are entitled to summary judgment in their favor and against the Plaintiff as a

  matter of law on Plaintiff’s alleged unpaid overtime claim because Plaintiff was paid properly,

  including at overtime rate, for all hours he reported and acknowledged as worked hours. Further,

  as to Plaintiff’s unlawful retaliation claim under the FLSA, Plaintiff has not come forward with a

  prima facie case of unlawful retaliation and even if he did, the Defendants have articulated, and

  Plaintiff has admitted to a non-retaliatory reason given for his termination. Finally, regarding

  Plaintiff’s claims under 26 U.S.C §7434, the uncontroverted evidence shows that the IRS Forms

  1099 that were provided to Plaintiff for the years 2018 and 2019 matched the amounts he was



                                                  1
Case 0:19-cv-61700-FAM Document 33 Entered on FLSD Docket 02/27/2020 Page 2 of 21



  paid (with the exception of a de minimus $0.25 difference for 2019). Thus, the Defendants are

  entitled to summary judgment on this claim as well.

                    STATEMENT OF MATERIAL UNDISPUTED FACTS

         Pursuant to S.D. Fla. L.R. 56.1(a), Defendants are filing simultaneously a separate

  Statement of Material Undisputed Facts (“SMUF”) in support of this motion, which is

  incorporated herein by reference.

                                      LEGAL ARGUMENT

                                  Summary Judgment Standard

         Summary judgment is appropriate when "the pleadings, the discovery and disclosure

  materials on file, and any affidavits show that there is no genuine issue as to any material fact

  and that the movant is entitled to judgment as a matter of law." See, Fed. R. Civ. P. 56(c). The

  moving party bears the burden of demonstrating the lack of any material dispute, after which the

  nonmoving party must show the existence of a genuine issue for trial if it is to avoid summary

  judgment. See, Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87,

  (1986). Despite the presumptions in favor of the non-moving party, the court must be mindful of

  the purpose of Rule 56 which is to eliminate the needless delay and expense to the parties and to

  the court occasioned by an unnecessary trial. See, Fuentes v. CAI Int'l, Inc., 728 F. Supp. 2d

  1347 (S.D. Fla. 2010) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322-323 (1986)).

  Consequently, the non-moving party cannot merely rest upon his bare assertions, conclusory

  allegations, surmises or conjectures. Id. The non-moving party is required to "go beyond the

  pleadings" and present competent evidence designating "'specific facts showing that there is a

  genuine issue for trial.'" See, Celotex Corp. Id. at 324. "The mere existence of a scintilla of

  evidence in support of the position will be insufficient; there must be evidence on which the jury



                                                  2
Case 0:19-cv-61700-FAM Document 33 Entered on FLSD Docket 02/27/2020 Page 3 of 21



  could reasonably find for the [non-moving party].” See, Johnson v. Bd. of Regents, 263 F.3d

  1234 (11th Cir. Ga. 2001). The mere existence of some alleged factual dispute between the

  parties will not defeat an otherwise properly supported motion for summary judgment -- there

  must be no genuine issue of material fact. See, Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

  247-48 (1986). An issue is not genuine if it is unsupported by the evidence or created by

  evidence that is "merely colorable" or not "significantly probative." Id. at 249-50. Similarly, a

  fact is considered material only if it is identified by the substantive law as an essential element of

  the non-moving party's case. Id. at 248. "[U]nless there is sufficient evidence favoring the

  nonmoving party for a jury to return a verdict for that party, "summary judgment shall be

  rendered. Id. at 249. Stated differently, "[w]here the record taken as a while could not lead a

  rational trier of fact to find for the non-moving party, there is no genuine issue for trial."

  See, Matsushita, Id. at 587.

         Finally, “when opposing parties tell two different stories, one of which is blatantly

  contradicted by the record, so that no reasonable jury could believe it, a court should not adopt

  that version of the facts for purposes of ruling on a motion for summary judgment." See, Baca v.

  Fla. Roofing Solutions, Inc., 2013 U.S. Dist. LEXIS 38563 (S.D. Fla. Mar. 20, 2013) (citing

  Scott v. Harris, 550 U.S. 372, 380 (2007); Carson v. J Curt Inc., 1:06-CV-00098-MP-AK, 2007

  U.S. Dist. LEXIS 11903, 2007 WL 601925, at *2 (N.D. Fla. Feb. 21, 2007) (finding that, where

  the defendant has produced time records, plaintiff could not rely only on his own uncorroborated

  testimony to defeat a motion for summary judgment)). “A court is not required to allow a case to

  go to trial ‘when the inferences that are drawn from the evidence, and upon which the non-

  movant relies are ‘implausible.’” Id. at *4 (citing Mize v. Jefferson City Board of Education, 93

  F.3d 739, 743 (11th Cir. 1996))



                                                    3
Case 0:19-cv-61700-FAM Document 33 Entered on FLSD Docket 02/27/2020 Page 4 of 21



  a.     Plaintiff’s Unpaid Overtime Claim

         1.     Plaintiff Was Paid Properly for All Hours He Worked

                A. The Proper Legal Framework

         “Under the FLSA, an employer may not employ his employee for longer than forty hours

  per week unless the employee receives overtime compensation.” See, Estrada v. FTS USA, LLC,

  No. 1:14-CV-23388-KMM, 2016 U.S. Dist. LEXIS 146819, at *6 (S.D. Fla. Oct. 24, 2016)

  (citing Allen v. Bd. Of Pub. Educ. for Bibb Cty., 495 F.3d 1306, 1314 (11th Cir. 2007)) “A person

  is employed if he or she is suffered or permitted to work.” Id. “If the employer knows or has

  reason to know that the employee continues to work beyond the forty hours, the additional hours

  must be counted.” Id.

         “An employee ‘has the burden of proving that he performed work for which he was not

  properly compensated.’” See, Arroyave v. Rossi, 296 F. App'x 835, 835 (11th Cir. 2008) (citing

  Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 688 (1946)) “When the employer has kept

  accurate records detailing the employee's hours and compensation rate, the employee discharges

  his burden by securing the production of those records.” Estrada, Id. at *6-7. “However, if the

  employer’s records are inaccurate or inadequate, the court should apply a relaxed burden-shifting

  scheme.” Id. “In such a situation, an employee has ‘carried out his burden if he proves that he

  has in fact performed work for which he was improperly compensated and if he produces

  sufficient evidence to show the amount and extent of that work as a matter of just and reasonable

  inference.’” Id. (citing Allen, 495 F.3d at 1316) “The burden then shifts to the employer, who

  must submit evidence of either the precise amount of work the employee performed or ‘evidence

  to negate the reasonableness of the inference to be drawn from the employee's evidence.’” Id.




                                                 4
Case 0:19-cv-61700-FAM Document 33 Entered on FLSD Docket 02/27/2020 Page 5 of 21



         Here, as shown in Composite Exhibit B, Defendants have produced time (including daily

  clock-ins and clock-outs) that were generated based on the time reporting of the Plaintiff (by text

  or on a note) and corresponding pay records for the Plaintiff, each of which was signed by the

  Plaintiff contemporaneously when created.

                 B. Defendants Maintained Required Records for Plaintiff

         29 C.F.R. §516.2, in relevant parts, requires that following information and records to be

  kept by the employer:

         (a) Items required.
         (5) Time of day and day of week on which the employee's workweek begins (or
         for employees employed under section 7(k) of the Act, the starting time and
         length of each employee’s work period). If the employee is part of a workforce or
         employed in or by an establishment all of whose workers have a workweek
         beginning at the same time on the same day, a single notation of the time of the
         day and beginning day of the workweek for the whole workforce or establishment
         will suffice,
         (6)     (i) Regular hourly rate of pay for any workweek in which overtime
                 compensation is due under section 7(a) of the Act,
                 (ii) explain basis of pay by indicating the monetary amount paid on a per
                 hour, per day, per week, per piece, commission on sales, or other basis,
                 and
                 (iii) the amount and nature of each payment which, pursuant to section
                 7(e) of the Act, is excluded from the “regular rate” (these records may be
                 in the form of vouchers or other payment data),
         (7) Hours worked each workday and total hours worked each workweek (for
         purposes of this section, a “workday” is any fixed period of 24 consecutive hours
         and a “workweek” is any fixed and regularly recurring period of 7 consecutive
         workdays),
         (8) Total daily or weekly straight-time earnings or wages due for hours worked
         during the workday or workweek, exclusive of premium overtime compensation,
         (9) Total premium pay for overtime hours. This amount excludes the straight-time
         earnings for overtime hours recorded under paragraph (a)(8) of this section,
         (10) Total additions to or deductions from wages paid each pay period including
         employee purchase orders or wage assignments. Also, in individual employee
         records, the dates, amounts, and nature of the items which make up the total
         additions and deductions,
         (11) Total wages paid each pay period,
                                                  5
Case 0:19-cv-61700-FAM Document 33 Entered on FLSD Docket 02/27/2020 Page 6 of 21



         (12) Date of payment and the pay period covered by payment.
         See, 29 C.F.R. §516.2.

         Here, the records kept by the Defendants for Plaintiff’s work include all the information

  required by 29 C.F.R. §516.2.

                 C. Defendants Paid Plaintiff for All Hours He Reported

         Plaintiff was paid an hourly rate of $20.00 throughout his employment with the

  Defendants. (Plaintiff’s Depo Transcript, 64:16-20) Thus, under the FLSA, Plaintiff was

  entitled to receive $30.00 for each hour over forty in any workweek. Plaintiff submitted his hours

  by text messages or on a note. See, Declaration of Aharon Atzmi – Exhibit A. As shown in

  Composite Exhibit B, Plaintiff signed for his daily time in and time out every week (See also,

  Plaintiff’s Depo Transcript, 125:17-19); Plaintiff initialed, separately, his total hours worked

  every week (See also, Plaintiff’s Depo Transcript, 124:10-20); initialed an acknowledgement

  that the hours for which he signed were accurate, every week (See also, Plaintiff’s Depo

  Transcript, 124:21 – 125:3); and signed that he received payment in full (along with the check

  number), every week (See also, Plaintiff’s Depo Transcript, 125:20 – 126:3). Plaintiff signed

  the time sheets after seeing the calculations and agreeing with the calculations. (Plaintiff’s Depo

  Transcript, 133:9-11). Every week, the payment that Plaintiff received included overtime pay at

  the hourly rate of $30.00, for every overtime hour worked. See, Composite Exhibit B –

  summarized in the table below:

    Week       Hours       OT                         Wages Due                    Check   Check
               Worked     Worked                                                     No.  Amount
   7/29/2018     50         10         (40 x $20.00) + (10 x $30.00) = $1,100.00    3127 $1,100.00
    8/5/2018    20.5        0                   20.5 x $20.00 = $410.00             3133  $410.00
   8/12/2018     45         5            (40 x $20.00) + (5 x $30.00) = $950.00     3145  $950.00
   8/19/2018    23.25       0                   23.25 x $20.00 = $465.00            3159  $465.00
   8/26/2018    26.25       0                   26.25 x $20.00 = $525.00            3165  $551.25
    9/2/2018     42         2            (40 x $20.00) + (2 x $30.00) = $860.00     3187  $875.00
    9/9/2018    23.75       0                   23.75 x $20.00 = $475.00            3194  $475.00


                                                  6
Case 0:19-cv-61700-FAM Document 33 Entered on FLSD Docket 02/27/2020 Page 7 of 21



   9/16/2018      34          0                  34.00 x $20.00 = $680.00             3189     $680.00
   9/23/2018                             Paid to Alex Amigo at Plaintiff’s request
   9/30/2018      10          0                    Plaintiff did not work
   10/7/2018     56.25      16.25     (40 x $20.00) + (16.25 x $30.00) = $1,287.50    3226    $1,287.50
  10/14/2018      31          0                  31.00 x $20.00 = $620.00             3240     $620.00
  10/21/2018     30.25        0                  30.25 x $20.00 = $605.00             3256     $635.25
  10/28/2018     63.75      23.75     (40 x $20.00) + (23.75 x $30.00) = $1,512.50    3258    $1,512.50
   11/4/2018     24.50        0                  24.5 x $20.00 = $490.00              3273     $490.00
  11/11/2018     29.75        0                  29.75 x $20.00 = $595.00             3278     $595.00
  11/18/2018     30.00        0                  30.00 x $20.00 = $600.00             3294     $600.00
  11/25/2018     44.50       4.50       (40 x $20.00) + (4.50 x $30.00) = $935.00     3306     $935.00
   12/2/2018     40.20       0.20       (40 x $20.00) + (0.20 x $30.00) = $806.00     3311     $806.53
  12/10/2018    48.133      8.133     (40 x $20.00) + (8.133 x $30.00) = $1,044.00    3324     1,044.00
  12/17/2018     37.25        0                  37.25 x $20.00 = $745.00             3325      745.00
  12/24/2018                                      Plaintiff Did Not Work
  12/31/2018                                      Plaintiff Did Not Work
    1/7/2019                                      Plaintiff Did Not Work
   1/14/2019    49.667      9.667     (40 x $20.00) + (9.667 x $30.00) = $1,090.00    3376    $1,090.00
   1/21/2019    44.167      4.167      (40 x $20.00) + (4.167 x $30.00) = $925.00     3385     $925.00
   1/28/2019                                                                          3389    $1,384.50
    2/4/2019                                                                          3401    $1,400.00
   2/11/2019     45          5           (40 x $20.00) + (5 x $30.00) = $950.00       3413     $950.00
   2/17/2019    36.50        0                  36.50 x $20.00 = $730.00              3425     $690.00
   2/25/2019     45          5           (40 x $20.00) + (5 x $30.00) = $950.00       3429    $1,000.00
    3/4/2019    48.82       8.82       (40 x $20.00) + (8.82 x $30.00) = $1,064.60    3442    $1,280.00

         As Composite Exhibit B shows, Plaintiff signed and agreed to the hours he worked on a

  weekly basis. Further, he affirmed that every check that was paid to him was payment in full for

  his hours. The documents show that Plaintiff was paid for all hours he worked, including all

  overtime hours he worked. Plaintiff has not come forward with any evidence to show that he

  worked hours that were not reported, that the deductions (to which he agreed when he signed

  these documents) were not appropriate, or that he worked any hours, let alone overtime hours,

  that were not compensated.

                 D. Plaintiff Has Not Come Forward with Any Evidence that He Worked
                    More Hours than He Reported and Acknowledged

         At his deposition, Plaintiff agreed that documents consisting of Composite Exhibit B

  contain his signature and initials. Plaintiff also testified that he has no evidence of any additional



                                                    7
Case 0:19-cv-61700-FAM Document 33 Entered on FLSD Docket 02/27/2020 Page 8 of 21



  hours that were not paid. See, e.g., Plaintiff’s Depo Transcript, 133:20-20; 134:17-20; 135:9-11;

  135:22-25; 136:2-5; 136:7-10; 136:12-15; 136:17-19; 136:23 – 137:1.

         In the course of the case, Plaintiff has attempted to create a factual issue with respect to

  the dates of his employment. However, the evidence clearly shows that Plaintiff did not start

  working for the Defendants in March of 2018, as Plaintiff claims. Rather, Plaintiff began

  working for the Defendants at the end of July / beginning of August 2018. See, Declaration of

  Aharon Atzmi – Exhibit A; See also, Composite Exhibit B (no time records prior to July 30,

  2018); Exhibit C. Further, while he regularly communicated with the Defendant by text

  messages, there are no text messages with Plaintiff prior to July 31, 2018. See, Declaration of

  Aharon Atzmi – Exhibit A; Copies of all Text Messages – Exhibit E. Against this weight of

  evidence, it is simply not enough for Plaintiff to just say otherwise.

         Likewise, to the extent the Plaintiff is attempting to create a factual dispute for the

  deductions in some days by, now, saying that the deductions were for anything other than for the

  bona-fide break that it was intended, such attempt fails, because Plaintiff is offering nothing but

  mere speculation that such deductions were improper. Indeed, he reported his breaks to the

  Defendants and, then, signed and agreed to each and every deduction before his pay was

  calculated by the Defendants and acknowledged same.

         Other than stating that he did, Plaintiff has not come forward with any evidence that can

  create a question of fact as to the accuracy of Defendants’ records beyond his mere speculation

  and self-serving statement. Indeed, Plaintiff has not offered any bank records, phone records, text

  messages, or anything else that could support his position – that he worked for the Defendants at

  any time prior to July 31, 2018. Anyone can say anything, but in the fact of strong documentary

  evidence by the Defendants, it is simply not enough to argue with it. See, Estrada v. FTS USA,



                                                    8
Case 0:19-cv-61700-FAM Document 33 Entered on FLSD Docket 02/27/2020 Page 9 of 21



  LLC, No. 1:14-CV-23388-KMM, 2016 U.S. Dist. LEXIS 146819, at *13-14 (S.D. Fla. Oct. 24,

  2016) (“The Court need not evaluate every statement Estrada offers in support of his response

  brief to conclude that he has failed to create a question of fact as to the accuracy of FTS's

  records. Against strong documentary evidence, Estrada offers testimony that is rife with

  inconsistencies.”) See also, Carson v. J Curt Inc., 20 Fla. L. Weekly Fed. D 445 (U.S. N.D. Fla.

  2007) (granting summary judgment in favor of the employer where an employee did not provide

  any evidence to refute the employer’s time records other than his own testimony)

  b.     Plaintiff’s Unlawful Retaliation Claims

         “Section 215(a)(3) of the FLSA makes it unlawful for any person "to discharge or in any

  other manner discriminate against any employee because such employee has filed any complaint

  . . . under or related to this chapter.” See, Urzola v. Thumbelina Learning Ctr. Corp., No. 12-

  20767-CIV-, 2012 U.S. Dist. LEXIS 121867, at *13 (S.D. Fla. Aug. 27, 2012). “To

  analyze FLSA retaliation claims, courts use “the familiar McDonnell Douglas framework applied

  to retaliation claims under Title VII, the ADEA and the ADA.” Id. (citing Suchite v.

  Kleppin, 819 F. Supp. 2d 1284, 1293 (S.D. Fla. 2011)) In order to establish a prima facie case of

  retaliation under §215(a)(3), plaintiff must demonstrate that (1) he engaged in activity protected

  under the Act; (2) he suffered adverse action by the employer, and (3) a causal connection

  existed between the employee's activity and the adverse action. See, Ramos v. Collins & 74th St.,

  Inc., 2008 U.S. Dist. LEXIS 57381, 9 (S.D. Fla. July 18, 2008) (citing Wolf v Coca-Cola

  Company, 200 F.3d 1337, 1342-43 (11th Cir. 2000)). “If the defendant is able to present a valid

  reason for terminating the plaintiffs' employment, then the plaintiff may attempt to show that the

  proffered reason is pretextual in nature.” Id. “Furthermore, in demonstrating causation, the




                                                  9
Case 0:19-cv-61700-FAM Document 33 Entered on FLSD Docket 02/27/2020 Page 10 of 21



   plaintiff must prove that the adverse action would not have taken place "but for" the assertion

   of FLSA rights.” Id. (citing Reich v. Davis, 50 F.3d 962, 965-66 (11th Cir. 1995)).

          “To establish a causal connection, a plaintiff must show that the decision-makers were

   aware of the protected conduct, and that the protected activity and the adverse actions were not

   wholly unrelated.” See, Vignoli v. Clifton Apt., Inc., 2014 U.S. Dist LEXIS 149286, at *16 (S.D.

   Fla. October 2, 2014) (citing Jackson v. B&L Disposal, Inc., 425 F. App’x 819, 821 (11th Cir.

   2011)). “[u]nder Eleventh Circuit precedent, a plaintiff satisfies the causation element by

   providing sufficient evidence that the decision-maker had knowledge of the protected activity

   and that there was a close temporal proximity between this awareness and the adverse action.”

   Id. (citing Higdon v. Jackson, 393 F.3d 1211, 1220 (11th Cir. 2004)). “If there is a substantial

   delay between the protected expression and the adverse action[,] in the absence of other evidence

   tending to show causation, the complaint of retaliation fails as a matter of law.” Id.

          While the Plaintiff would argue that the Court should look at the most recent incident

   (immediately before his termination) for causation purposes, this argument is not availing

   because the Court is ought to look at when the alleged complaints started (when the employer

   first gained knowledge of them) and not that last instances. In Vignoli, Plaintiffs attempted to

   make the same argument, rejecting it, the court explained:

          “As set forth above, Defendants terminated Plaintiffs in March 2012,
          approximately six to seven years after William Vignoli first complained to
          Defendants about not being paid a salary. Plaintiffs ask this Court to focus on
          the two to three month temporal proximity between their January 2012
          complaints and their March 2012 termination. We must reject Plaintiffs'
          argument, however, because ‘we begin our calculation on the date the
          employer gains 'knowledge of the protected expression[.]’”

          See, Vignoli, Id., at *18-19 (citing Raspanti v. Four Amigos Travel, Inc., 266 F. App’x

   820, 823 (11th Cir. 2008)) (emphasis added)



                                                    10
Case 0:19-cv-61700-FAM Document 33 Entered on FLSD Docket 02/27/2020 Page 11 of 21



           Here, likewise, in trying to establish temporal proximity to his termination on March 8,

   2019, Plaintiff is stating that he “always” complained about unpaid overtime. However, the

   Court should reject such basis as a basis for finding of temporal proximity because, even

   according to Plaintiff, as discussed below, the Defendants first “gained knowledge” of his

   complaints no later than in August of 2018 (March, 2018 according to Plaintiff) – about seven

   months before he was terminated.

           Specifically, here, Defendants have denied that Plaintiff ever complained about not

   receiving his overtime pay. See [DE #25, ¶54] However, according to Plaintiff, he complained to

   the Defendants about not being paid overtime since he began working for the Defendants. Thus,

   even if Plaintiff’s testimony is taken as true, at the very latest1, his first alleged complaints about

   unpaid overtime took place in August of 2018 – when the records show that he began working

   for the Defendants – and again in September, 2018, and was complaining about it always.

   Indeed, Plaintiff admitted so himself:

           Q:       Did you complained [sic.] about not being paid overtime in August of
                    2018?
           A:       Yes.
           Q:       And you did the same thing in September of 2018, right?
           A:       Always. Yes, always.
           See, Plaintiff’s Depo Transcript, 62:21 – 63:2

           To be sure, according to Plaintiff, he complained more than 20 times to the Defendants

   about not being paid overtime:

           Q:       Okay. Did you complaint about it [sic.] not being paid overtime more
                    than five times during your employment with the Defendant?


   1
    Plaintiff claims that he started complaining about it in February, 2018 – mysteriously one month prior to his
   phantom alleged start time of March, 2018. See, DE #23, at Paragraphs 45, 54 – further evidencing the murky and
   deceitful nature of Plaintiff’s allegations.

                                                          11
Case 0:19-cv-61700-FAM Document 33 Entered on FLSD Docket 02/27/2020 Page 12 of 21



          A:      Yes, sir.
          Q:      Did you complain about not being paid overtime more than 10 times
                  while working for the Defendants?
          A:      Yes, sir.
          Q:      Did you complain more than 20 times about not being paid overtime
                  while working for the Defendants?
          A:      Yes, sir.
          See, Plaintiff’s Depo Transcript, 61:7-16

          As stated above, while there is disagreement as to when Plaintiff started working for the

   Defendants, there is no dispute that, at the latest, even if the Court is taking Plaintiff’s testimony

   in the light most favorable to Plaintiff, he started working for the Defendants at the end of July,

   2018 and received his first pay at the latest, at the beginning of August, 2018. Thus, if Plaintiff’s

   testimony is taken as true, the first time the Defendants would have become aware of his alleged

   complaints about unpaid overtime was, at the latest, in early August 2018, and he complained

   about it several times thereafter. Plaintiff did not suffer any adverse employment decision until

   the following March.

          Plaintiff was terminated on March 8, 2019. See, Plaintiff’s Depo Transcript, 64:21-23.

   Therefore, at a minimum, if Plaintiff is to be believed, there is a gap of at least about seven (7)

   months between Plaintiff’s first of many complaints about unpaid overtime and his termination.

          As in Vignoli, such time gap between the events is too wide for the acts to be sufficiently

   related to show that, “but for” Plaintiff’s Complaints about unpaid overtime, he would not have

   been terminated. Vignoli, 2014 U.S. Dist LEXIS 149286, at *19. See also, Raspanti v. Four

   Amigos Travel, Inc., 266 F. App'x at 823 (finding that termination seven months and three weeks

   was “too remote to her protected activity to establish causation based on temporal proximity”);

   Higdon v. Jackson, 393 F.3d 1211, 1221 (11th Cir. 2004) (“By itself, the three month period


                                                    12
Case 0:19-cv-61700-FAM Document 33 Entered on FLSD Docket 02/27/2020 Page 13 of 21



   between the September 29 letter and the December 31 incident does not allow a reasonable

   inference of a causal relation between the protected expression and the adverse action.”)

          “In demonstrating causation, the plaintiff must prove that the adverse action would not

   have been taken 'but for' the assertion of FLSA rights.” See, Banegas v. One Two Tree, Inc., No.

   10-20090-CIV, 2010 U.S. Dist. LEXIS 81994, at *15 (S.D. Fla. Aug. 12, 2010) (citing Reich v.

   Davis, 50 F.3d 962, 965-66 (11th Cir. 1995)) Consequently, as a matter of law, Plaintiff has

   failed to come forward with a prima facie case of unlawful retaliation under the FLSA.

          However, even assuming, arguendo, that the Plaintiff did sufficiently prove a prima facie

   case for retaliation, Defendants have explained, and Plaintiff admitted, that the reason he was

   terminated on March 8, 2019 was for insubordination the previous day, negating any argument of

   pretext:

          Q:      Did he tell you on the 8th when you came to his house with Alex, with
                  Marcos and with Franco, did he tell you anything else?
          A:      No, he just insulted me. He said things to me and told me I wasn’t going to
                  work for him anymore
          Q:      But he just summarily just threw you out of the house?
          A:      Exactly.
          Q:      Didn’t explain to you why. Just, you’re a dog, you son of a bitch and
                  get out of my house?
          A:      He told me that the reason he was firing me was because I ignored him the
                  day before.
          Q:      You ignored him the day before?
          A:      Yes.
          See, Plaintiff’s Depo Transcript, 80:24 – 81:12.

          “To establish pretext, the plaintiff must demonstrate ‘such weaknesses, implausibilities,

   inconsistencies, incoherences or contradictions in the employer's reasons for its actions that a



                                                  13
Case 0:19-cv-61700-FAM Document 33 Entered on FLSD Docket 02/27/2020 Page 14 of 21



   reasonable       fact       finder   could     find     them      unworthy       of     credence.'"

   See, Perez v. Garcia, No. 15-20615-CIV-O'SULLIVAN, 2016 U.S. Dist. LEXIS 180301, at *25

   (S.D. Fla. Dec. 30, 2016) (citing Combs v. Plantation Patterns, 106 F.3d 1519, 1538 (11th Cir.

   1997)) “[A] plaintiff employee may not establish that an employer's proffered reason is

   pretextual merely by questioning the wisdom of the employer's reason, so long as the reason is

   one that might motivate a reasonable employer.” Id. (citing Clark v. Alabama, 141 F. App'x 777,

   788 (11th Cir. 2005)) “[A] reason is not pretext for discrimination unless it is shown both that the

   reason was false and that discrimination was the real reason.” Id. at *26 (citing Lee v. U.S. Steel

   Corp., 450 Fed. Appx. 834, 839 (11th Cir. 2012)) Here, Plaintiff admitted that he was told that

   the reason for his termination was insubordination the previous day and further admitted that he

   was insubordinate the previous day. Therefore, he cannot establish that the reason proffered by

   the Defendants was false. Further, Plaintiff has not provided any evidence that discrimination

   was the real reason. Indeed, according to him he started complaining about unpaid overtime

   months and months before he was terminated without any retaliation until March 8, 2019.

   Therefore, Plaintiff has failed to present any evidence to suggest that the reason provided by the

   Defendants for his termination was pretext and Defendants are entitled to summary judgment on

   the issue of retaliation.

   c.      Plaintiff’s Claim Pursuant to 26 U.S.C. §7434

           “Section §7434 provides that ‘[i]f any person willfully files a fraudulent information

   return with respect to payments purported to be made to any other person, such other person may

   bring a civil action for damages against the person so filing such return.’” See, Seijo v. Casa

   Salsa, Inc., No. 12-60892-Civ, 2013 U.S. Dist. LEXIS 167205, at *23 (S.D. Fla. Nov. 25, 2013)

   "To establish a claim of tax fraud under 26 U.S.C. §7434, Plaintiff must prove (1) that



                                                   14
Case 0:19-cv-61700-FAM Document 33 Entered on FLSD Docket 02/27/2020 Page 15 of 21



   Defendants issued an information return; (2) that the information return was fraudulent; and (3)

   that Defendants willfully issued a fraudulent information return.” Id. (citing Pitcher v. Waldman,

   2012 U.S. Dist. LEXIS 152087, 2012 WL 5269060, at * 4 (S.D. Ohio Oct. 23, 2012))

             Here, Plaintiff can only prove, and the record shows only evidence that can support, the

   first element. However, the irrefutable evidence shows that the second and third elements cannot

   be met.

             “For a return to be ‘fraudulent,’ it must be inaccurate—i.e., it must contain some false

   statement of fact.” See, Sigurdsson v. Dicarlantonio, No. 6:12-cv-920-Orl-TBS, 2013 U.S. Dist.

   LEXIS 199976, at *23 (M.D. Fla. Dec. 11, 2013) (citing Cavoto v. Hayes, 106 A.F.T.R.2d 2010-

   5140, 2010 U.S. Dist. LEXIS 66017, 2010 WL 2679973, at *4 (N.D. Ill. July 1, 2010)) Here, as

   demonstrated below, the information returns were completely accurate for 2019, and virtually

   accurate for 2018 (save for a de minimus 25-cent over-reporting). “Mere error, however, is not

   enough to establish fraud.” Id. at *27 (citing Cavoto v. Hayes, 2010 U.S. Dist. LEXIS 66017,

   2010 WL 2679973, at *4) “Plaintiff must also prove fraudulent intent. As a general matter, tax

   fraud requires 'intentional wrongdoing,' and essential to that intent is 'some element of

   concealment or deception.'" Id. (citing Cavoto, 2010 U.S. Dist. LEXIS 66017, 2010 WL

   2679973, at *4. “In other words, Plaintiff must prove that the defendant knew the information

   reported was false but reported it anyway in order to deceive the IRS or harass the plaintiff.” Id.

   (citing H.R. Rep. No. 104-506, at 35; Rossmann v. Lazarus, 2008 U.S. Dist. LEXIS 68408, 2008

   WL 4181195, at *6 (E.D. Va. Sept. 3, 2008))

             Here, Plaintiff has not, and cannot make such showing, given that the only discrepancy in

   his information returns for two years is a miniscule 25-cent error.




                                                    15
Case 0:19-cv-61700-FAM Document 33 Entered on FLSD Docket 02/27/2020 Page 16 of 21



          Plaintiff’s 1099 MISC Forms for the years 2018 and 2019 are attached as Composite

   Exhibit F. Plaintiff’s checks are part of Composite Exhibit B. These are all of Plaintiff’s checks

   throughout Plaintiff’s employment. Plaintiff did not receive any other payment, in any other

   form, from the Defendants during his employment with the Defendants.

          The following table compares the checks for each year with the 1099 MISC Form

   provided to Plaintiff for that year:

                               PLAINTIFF’S 2018 CHECK SUMMARY
          Week of                     Check Date           Amount                       Check No.
        July 29, 2018                August 6, 2018       $1,100.00                       3127
       August 5, 2018               August 13, 2018        $410.00                        3133
       August 12, 2018              August 20, 2018        $950.00                        3145
       August 19, 2018              August 28, 2018        $465.00                        3159
       August 26, 2018             September 1, 2018       $551.25                        3165
     September 2, 2018            September 10, 2018       $875.00                        3187
     September 9, 2018            September 18, 2018       $475.00                        3194
     September 16, 2018           September 24, 2018       $680.00                        3189
     September 23, 2018                  None               None                          None
       October 7, 2018              October 15, 2018      $1,287.50                       3226
      October 14, 2018              October 23, 2018       $620.00                        3240
      October 21, 2018              October 29, 2018       $635.00                        3256
      October 28, 2018              October 31, 2018      $1,512.50                       3258
      November 4, 2018             November 12, 2018       $490.00                        3273
     November 11, 2018             November 19, 2018       $595.00                        3278
     November 18, 2018             November 26, 2018       $600.00                        3294
     November 25, 2018             December 3, 2018        $935.00                        3306
      December 2, 2018             December 10, 2018       $806.53                        3311
      December 9, 2018             December 17, 2018      $1,044.00                       3324
     December 16, 2018             December 22, 2018       $745.00                        3325
     December 23, 2018                   None               None                          None
     December 30, 2018                   None               None                          None
                                                                    $14,776.78




                                                  16
Case 0:19-cv-61700-FAM Document 33 Entered on FLSD Docket 02/27/2020 Page 17 of 21



            Plaintiff’s Form 1099 for 2018 reported $14,777.03 – over-reporting the actual amounts

   he received that year by $0.25 – a de minimus difference that Defendants propose cannot support

   a finding of fraud or intent.

            In 2019, there was no difference between the amounts paid and amounts reported:

                          PLAINTIFF’S 2019 CHECK SUMMARY CHART
               Week of               Check Date          Amount            Check No.
            January 7, 2019       None (out of town) None (out of town) None (out of town)
           January 13, 2019        January 21, 2019     $1,090.00             3376
           January 20, 2019        January 28, 2019      $925.00              3385
           January 27, 2019        February 4, 2019     $1,384.50             3389
           February 3, 2019       February 11, 2019     $1,400.00             3401
           February 10, 2019      February 18, 2019      $950.00              3413
           February 17, 2019      February 25, 2019      $690.00              3425
           February 24, 2019        March 4, 2019       $1,000.00             3429
             March 3, 2019          March 8, 2019       $1,280.00             3442
                                                                 $8,719.50


            Plaintiff’s Form 1099 for 2019 reported $8,719.50 in income for the Plaintiff – the exact

   amount he received from the Defendants.

            Plaintiff has not come forward with any evidence to show that the amounts of money he

   received from Defendants were different than the amounts of money reported on the information

   returns, other than through his self-serving and unsupported anticipated statement – that he

   worked for the Defendant prior to July 31, 2018 and received cash for the work. Indeed, Plaintiff

   admitted at his deposition that he does not have any evidence to show that the amounts he

   received were different than the amounts reported to him on the IRS Forms 1099 for 2018 and

   2019:

            Q:     This is the IRS 1099 that you received from Superior Restoration
                   Cleaning and Services correct, for the year 2018?
            A:     Correct.

                                                   17
Case 0:19-cv-61700-FAM Document 33 Entered on FLSD Docket 02/27/2020 Page 18 of 21



          Q:       Do you have any evidence that you received a different amount from
                   Superior Restoration Cleaning and Services for 2018?
          A:       No.
          Q:       Exhibit 10 is your 2019, the 2019 form, 1099 that you received from
                   Superior Restoration Cleaning and Services, right.
          A:       Correct.
          Q:       Do you have any evidence that you received any different amounts
                   from Superior Restoration Cleaning and Services in 2019?
          A:       No.
          See, Plaintiff’s Depo Transcript, 143:1-20

          As discussed in the sections above, Plaintiff has not supported his phantom statements –

   that he worked prior to July 31, 2018 or that he was paid in cash – with any evidence

   whatsoever: phone records, deposit records, text records, or anything else that could help him go

   beyond mere argument with clear and proven facts that negate his claim for violation of 26

   U.S.C. §7434.

   d.     Plaintiff’s Claim Pursuant to Florida Whistleblower Act

          As stated in the attached Declaration, supported by a copy of all checks demonstrating all

   payments made by the Defendants to their workers (and other vendors,) the entity Defendant did

   not have 10 or more workers (however defined) working for it during the Years 2018 and 2019.

   Specifically, in the year 2018, there were only 5 weeks in which 10 or more checks were

   provided to workers. Further, in 2019, there were 9 weeks in which 10 or more checks were

   provided to workers. See, Declaration of Aharon Atzmi – Exhibit A.

          Fla. Stat. 448.101 defines “Employer” as follows:

          (3) “Employer” means any private individual, firm, partnership, institution,
          corporation, or association that employs ten or more persons.

          See, Fla. Stat. §448.101.


                                                  18
Case 0:19-cv-61700-FAM Document 33 Entered on FLSD Docket 02/27/2020 Page 19 of 21



          Thus, even if the Court were to consider all such workers as “employees” under the

   statute, there would still not be a material fact as to the amount of such workers that were paid by

   company checks on an IRS Form 1099 – Defendant did not have sufficient amount of workers

   for twenty weeks or more in 2018 or 2019.

          Thus, it is (they are) entitled to summary judgment in their favor as to Plaintiff’s Florida

   Whistleblower Act.

          Further, the individual Defendant is entitled to summary judgment as this claim because

   claims pursuant to the Florida Whistleblower Act are limited to the entity employer, and not to

   supervisors. “Florida's Whistleblower Act defines both supervisor and employer.” See, Dunford

   v. Rolly Marine Serv. Co., 18 Fla. L. Weekly Fed. D 454 (U.S. S.D. Fla. 2005) (citing Fla. Stat.

   §448.101(6) and §448.101(3), respectively). Further, “[U]nder the Florida Whistleblower Act,

   the employee must bring the complained about activity to the attention of a supervisor or the

   employer.” Id. (citing Fla. Stat. §448.102(2)). “However, the statute only prevents an employer

   from taking retaliatory action against an employee.” Id. (citing Fla. Stat. §448.102) and the Court

   should not expand the definition of “employer” to analogize it to the definition of “employer”

   under the FLSA. which would include a “supervisor” because it would be tantamount to

   rewriting the statute, which is unambiguous in its definition of the term “employer.” Id. See also,

   Tracey-Meddoff v. J. Altman Hair & Beauty Ctr., Inc., 899 So. 2d 1167, 1168 (Fla. 4th DCA

   2005) (“The act imposes statutory liability only on an ‘employer’ as defined in section

   448.101(3), which includes a corporation that employs ten or more persons. To extend liability

   under the act to officers, directors, or shareholders of such a corporation is to rewrite the statute.

   This court does not have the power to ‘construe an unambiguous statute in a way which would

   extend, modify, or limit, its express terms or its reasonable and obvious implications.’”)



                                                    19
Case 0:19-cv-61700-FAM Document 33 Entered on FLSD Docket 02/27/2020 Page 20 of 21



          For these reasons, Plaintiff’s claim for violation of the Florida Whistleblower Act fails as

   a matter of law.

                                            CONCLUSION

          For the above-stated reasons, Defendants respectfully request that this Court enter an

   Order granting their Motion for Summary Judgment as to Plaintiff’s overtime claim, as to

   Plaintiff’s retaliation claim, as to Plaintiff’s claim pursuant to 26 U.S.C. §7434, and as to

   Plaintiff’s claim pursuant to the Florida Whistleblower Act, and any such other relief as the

   Court deems just and proper.

          Respectfully submitted, this 27th day of February, 2020.

                                                     ADI AMIT, P.A.
                                                     Attorneys for Defendants
                                                     101 Centre
                                                     101 NE Third Avenue, Suite 300
                                                     Fort Lauderdale, Florida 33301
                                                     Phone: (954) 533-5922
                                                     E-mail: Adi@DefenderOfBusiness.com

                                                     By: s/Adi Amit
                                                        Adi Amit, Esquire
                                                        Florida Bar No. 35257


                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on February 27, 2020, I electronically filed the foregoing
   document with the clerk of the court using CM/ECF. I also certify that the foregoing document
   is being served this day to all persons on the attached Service List in the manner specified, either
   via transmission of Notices of Electronic Filing generated by CM/ECF or in some other
   authorized manner for those counsel or parties who are not authorized to receive electronically
   Notices of Electronic Filing.
                                                      By:___/s Adi Amit___________
                                                         Adi Amit, Esquire
                                                         Florida Bar No: 35257




                                                   20
Case 0:19-cv-61700-FAM Document 33 Entered on FLSD Docket 02/27/2020 Page 21 of 21



                                           SERVICE LIST

                   Rivera v. Superior Restoration & Cleaning Services, Inc., et al
                                   Case No. 0:19-cv-61700-FAM

   Hazel Solis Rojas, Esq.                                   Adi Amit, Esq.
   Law Office of Hazel Solis Rojas, P.A.                     ADI AMIT, P.A.
   3105 NW 107 Ave., Suite 400                               101 Centre
   Doral, FL 33172                                           101 N.E. Third Avenue
   hazel@solisrojaslaw.com                                   Suite 300
   Co-Counsel for Plaintiff                                  Fort Lauderdale, Florida 33301
                                                             Adi@DefenderOfBusiness.com
   Barbra Anne Stern, Esq.                                   Counsel for Defendants
   Law Office of Barbra Stern, P.A.
   808 E Las Olas Blvd. Suite 102
   Ft. Lauderdale, FL 33301
   barbra@sterncnslt.com
   Co-Counsel for Plaintiff




                                                 21
